DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 7 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3: Line 5 recites “plural holes”, this is awkward English. 
Regarding claim 7: Line 3 recites “plural accumulators”, this is awkward English.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Lines 5 and 7 each recite “a hub component”, it is unclear if these are the same or different hub components. The hub component needs to be better defined.
Lines 8 and 9 each recite “a lower portion”, it is unclear what component comprises the “lower portion”.
The last lines recite “in particular perpendicular”, this is not definite it is unclear if what follow “in particular” is actually required by the claim.
Regarding claim 3: Line 3 recites “for temporarily fixing”, it is unclear what is meant by this.  It appears claim 3 should depend on claim 2 and was examined as such. 
Regarding claim 6: Line 4 recites “a lower portion”, this limitation has already been introduced in claim 1.  It is unclear if it is the same or a different component. 
Regarding claim 13: Line 5 recites “in particular”, it is unclear if what follow “in particular” is actually required by the claim.
Regarding claim 15: Lines 6 and 8 each recite “a lower portion”, it is unclear what component comprises the “lower portion”. 
Lines 10 and 12 each recite “a hub component”, it is unclear if these are the same or different hub components. The hub component needs to be better defined.
Line 15 recites “in particular perpendicular”, this is not definite it is unclear if what follow “in particular” is actually required by the claim. 
The remaining claims are rejected due to their dependency on a rejected claim.
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the arrangement of claim 1 or the method of claim 15, specifically comprising:
a first pair of mounting legs each having at an upper portion connection means for connecting to a hub component; 
a second pair of mounting legs each having at an upper portion connection means for connecting to a hub component; and 
an elongate resting structure for carrying an accumulator, in the context of the other components in the claim.
In other words, the cited prior art teaches systems to hoist and move wind turbine components, generally in the nacelle, but do not explicitly teach an arrangement that mounts on the top of the legs or specifically for an accumulator in a hub of a wind turbine. 
Claims 2-14 are allowable due to their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832